Opinion filed November 17, 2005 












 








 




Opinion filed November 17, 2005 
 
 
 
 
 
 
                                                                        In The
                                                                              
    Eleventh Court of Appeals
                                                                   __________
 
                                                          No. 11-05-00130-CR
 
                                                    __________
 
                                 CORY
JAMES HICKMAN, Appellant
 
                                                             V.
 
                                        STATE
OF TEXAS, Appellee
 

 
                                         On
Appeal from the 265th District Court
 
                                                          Dallas
County, Texas
 
                                            Trial
Court Cause No. F04-15860-SR 
 

 
                                                                   O
P I N I O N
 
Cory
James Hickman entered a plea of guilty to the offense of aggravated sexual
assault of a child.  The jury convicted
appellant and assessed his punishment at confinement for 60 years.  We affirm.




Appellant=s
court-appointed counsel has filed a motion to withdraw.  The motion is supported by a brief in which
counsel professionally and conscientiously examines the record and applicable
law and states that he has concluded that the appeal is frivolous.  Counsel has provided appellant with a copy of
the brief and advised appellant of his right to review the record and file a response
to counsel=s
brief.  A response has not been
filed.  Court-appointed counsel has
complied with the requirements of Anders v. California, 386 U.S. 738 
(1967); Stafford v. State, 813 S.W.2d 503 (Tex.Cr.App.1991); High v.
State, 573 S.W.2d 807 (Tex.Cr.App.1978); Currie v. State, 516 S.W.2d
684 (Tex.Cr.App.1974); Gainous v. State, 436 S.W.2d 137 
(Tex.Cr.App.1969); Eaden v. State, 161 S.W.3d 173 (Tex.App. - Eastland
2005, no pet=n).
Following the procedures outlined in Anders,
we have independently reviewed the record, and we agree that the appeal is
without merit.  We note that the record
reflects that the DNA in the semen found on the comforter matched the DNA in
the saliva sample taken from appellant. 
There was testimony concerning five other similar assaults or attempted
assaults by appellant on young girls.
The motion to withdraw is granted, and the
judgment is affirmed.
 
PER CURIAM
 
November 17, 2005
Do not publish.  See
TEX.R.APP.P. 47.2(b).
Panel
consists of:  Wright, C.J., and
McCall,
J., and Strange, J.